DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.


Response to Arguments
Applicant argues in page 5 that “It is believed that the Examiner is relying on Hong et al. to teach rectangular bars in a wick. Hong et al. discloses a heat pipe 10 including a hollow tube 12 enclosing a wick structure 14. The wick structure 14 is formed by weaving a plurality of wires 142 around a plurality of wires 141. The wick structure 14 is rolled and inserted into the tube 12 to be in contact with an inner wall of the tube 12. Applicant submits that Hong et al. does not teach or suggest that the wick structure 14 includes at least four layers each having spaced apart parallel, rectangular and straight thermally conductive bars defining channels therebetween, where the bars in adjacent layers are oriented orthogonal to each other. Therefore, Applicant submits that Hong et al. cannot be combined with the other references to make Applicant's claimed invention obvious.” Examiner respectfully disagrees. Examiner notes that HONG was introduced only to teach the well-known use of different cross-sectional shapes of the capillary structure (bars).  Examiner does not rely upon HONG to teach “the wick structure 14 includes at least four layers each having spaced apart parallel, rectangular and straight thermally conductive bars defining channels therebetween, where the bars in adjacent layers are oriented orthogonal to each other”. 
All other arguments are moot in light of the new grounds of rejection. Please see below for new grounds of rejection, necessitated by Amendment.


Status of Claims
The status of the claims as filed in the reply dated 05/26/2022 are as follows:
	Claims 1, 3-7 and 12 are pending;
	Claims 2, 8-11, and 13-23 are cancelled;
	Claims 1, 3-7 and 12 are being examined

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if “other bars” are meant to be “other of the bars” or different and additional bars. To expedite prosecution, Examiner interprets “other bars” to read as “other of the bars”.
Regarding claim 7, it is unclear if “other bars” are meant to be “other of the bars” or different and additional bars. To expedite prosecution, Examiner interprets “other bars” to read as “other of the bars”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by ONIKI (US20100157535A1: Previously cited) in view of NODA (US20020189793A1: Previously cited) and further in view of HONG (US 20060207751 A1: Previously cited).

Regarding claim 1, ONIKI teaches a heat pipe (see 10: Figure 8) comprising: 
an outer enclosure (1) defining a chamber therein and containing a working fluid (see ¶ [0045]); 
an evaporator section (E) for evaporating the fluid to vapor in response to being heated from a heat source (9: see ¶¶ [0042-0044]); 
a condenser section (C) for condensing the vapor back into the fluid in response to cooling from a heat sink (ambient air around the condenser section); and 
a capillary wick (see 21 and 22) positioned within the chamber in contact with the enclosure and extending between the evaporator section and the condenser section (see Figure 8),
 wherein the capillary wick has a size (see 12 and 13) to as to create a vapor cavity (see 11) in the chamber outside of the wick (see Figure 8);
said wick including at least four layers (each intermediate layers 12 and 13 include two  layers (elements 26 and 27 in each of the intermediate layers) which means the total is four layers: see ONIKI Figures 3A, 3B and 15 annotated by Examiner: Examiner notes that Figure 15 is being used only to show the cross-sectional layout of the intermediate layers) each having spaced apart parallel thermally conductive bars defining channels therebetween where the bars in adjacent layers are oriented orthogonal to each other (Bar 1 and Bar 2 are arranged orthogonal to each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner); and
where the vapor flows through the vapor cavity from the evaporator section to the condenser section and the condensed fluid flows through the wick from the condenser section to the evaporator section (see Figure 8).

ONIKI does not teach rectangular and straight bars.

NODA teaches a heat pipe (see Figure 3), comprises a capillary wick (5), wherein the wick including a plurality of layers each having spaced apart parallel and straight thermally conductive bars (see straight copper bars 5 in Figure 3: also see at least ¶ [0139]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat pipe of ONIKI with straight thermally conductive bars, as taught by NODA, since the simple substitution of one known element (straight thermally conductive bars taught by NODA) for another (interwoven wires disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v . Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the working fluid flow space between the plurality of layers.
ONIKI in view of NODA does not teach rectangular bars. However, Examiner notes that having rectangular bars would merely require to change the shape of ONIKI in view of NODA bars to be rectangular. Examiner notes that it’s old and well known in the art to have bars in vapor chamber or heat pipes with a variety of shapes including rectangular, square, circle, and I-shaped (as evidenced by HONG: see HONG’s Figures 3-5). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the shape of ONIKI in view of NODA bars to be rectangular, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Applicant has not disclosed that the claimed shape does anything more than produce predictable results (e.g. increasing contact surface between the bars of the adjacent layers). Examiner notes that per paragraph [0017], Applicant did not show any criticality to the shape nor unexpected results related to the rectangular shape. see MPEP 2144.04 (B) and In re Dailey et al., 149 USPQ 47.

    PNG
    media_image1.png
    961
    615
    media_image1.png
    Greyscale

[ONIKI Figures 3A, 3B and 15 annotated by Examiner]

Regarding claim 3, ONIKI teaches the bars in every other layer are oriented in the same direction, (see Bar 1 in every other layer are oriented in the same direction: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 4, ONIKI teaches the bars that are oriented in the same direction in different layers are aligned with each other, (Bar 1 are vertically aligned with each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 5, ONIKI teaches the bars that are oriented in the same direction in different layers are offset from each other (Bar 1A are vertically offset from Bar 1: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 6, ONIKI teaches some of the bars have a different cross-sectional size than other bars, (the bars in 22 are almost half the cross-sectional size of the bars in 21: see ¶ [0107]).

Regarding claims 7, ONIKI in view of NODA does not teach some of the bars have a different cross-sectional shape than other bars. 
However, Hong teaches a heat pipe (10) comprises capillary wick (14) positioned within the chamber (see fig 1), the wick including a plurality of layers each having spaced apart parallel copper bars, some of the bars have a different cross-sectional shape than other bars, (Bar 1B has a rectangular cross-sectional while Bar 2B has a round cross-section: see Hong’s Figure 3, annotated by examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick of ONIKI in view of NODA, with some of the bars have a different cross-sectional shape than other bars, as taught by Hong, since the simple substitution of one known element (different cross-sectional shape wick taught by Hong) for another (same cross-sectional shape wick disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the heat transfer between the interior wall casing and the wick structure of the heat pipe due having larger contact area between the layers, (see Hong’s ¶ [0015]). See MPEP § 2143.

    PNG
    media_image2.png
    457
    484
    media_image2.png
    Greyscale

Hong’s Figure 3, annotated by examiner


Regarding claim 12, ONIKI teaches the bars are copper bars (see ¶ [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           


/TAVIA SULLENS/Primary Examiner, Art Unit 3763